Citation Nr: 0518525	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  98-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.  On September 1998, 
the veteran and his spouse testified at a hearing before the 
undersigned.  This appeal was previously before the Board on 
four occasions - May 1999, May 2003, May 2004, and February 
2005.  Pursuant to the veteran's motion, the appeal was 
advanced on the Board's docket in April 2004.

Entitlement to service connection for tuberculosis was denied 
in an April 1958 rating decision.  This decision is final.  
38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of any RO 
action, the current claim to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since that final decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  


FINDINGS OF FACT

1.  In an April 1958 rating decision, the RO denied 
entitlement to service connection for tuberculosis and the 
veteran did not appeal.

2.  Evidence received since the April 1958 RO denial is 
cumulative of that previously of record.




CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for tuberculosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Beginning with a June 2003 letter, as well as in the March 
2005 supplemental statement of the case, VA notified the 
claimant that he was responsible to support his claim with 
new and material evidence.  Starting in a July 2001 letter 
and continuing throughout the appeal, he was also informed 
that VA would attempt to obtain all relevant evidence in the 
custody of any governmental, VA, or private facility he 
identified.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physicians regarding treatment for tuberculosis, or to 
provide a properly executed release so that VA could request 
the records for him.  The claimant was advised of the VCAA in 
the July 2001 letter.  He was notified in the Board remands 
and March 2005 supplemental statement of the case of the 
correct laws and regulations governing claims to reopen.  
Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran was asked by VA on 
a number of occasions (see e.g., the RO letters dated in July 
2001 and June 2004) if there was any information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  If the evidence was held by a 
private physician, the veteran was to provide authorizations 
so that the RO could obtain that evidence.  

In this regard, the RO has obtained and associated with the 
claim files the veteran's service medical records.  The 
record also shows that during the pendency of his appeal the 
veteran identified several sources of treatment and the RO 
and/or the claimant thereafter associated these records with 
the claim files.  These include records from Shawnee Mission 
Medical Center, Psychiatric Professional Services (they 
employed both Jorge D. Gandolfo, M.D., and G.R. Ibarra, 
M.D.), Banshi P. Kashyap, M.D., and George Town Lab & X-ray.  
The claim files also contains a number of chest x-ray 
reports, a November 1999 chest computerized tomography (CT), 
and a December 1999 CT interpretation by Larry D. Botts, 
M.D., which provide all the medical evidence needed for a 
final adjudication of this claim.  

Additionally, the record shows that the appellant was advised 
of what evidence VA had requested, received, and not received 
in the April 1998 statement of the case and subsequent 
supplemental statements of the case, as well as the Board 
remands, and in the numerous letters VA sent to him.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

The Board finds no evidence of harm to the veteran because VA 
failed to provide VCAA notice in the chronological order 
required by 38 U.S.C.A. § 5103(a).  Cf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this respect, the 
veteran was given numerous opportunities to submit evidence 
after the RO notified him of what evidence was necessary to 
substantiate his claim and the record shows that the 
appellant filed and/or the RO obtained additional records.  
Moreover, in April 2005 he notified VA that he had no 
additional evidence to file in support of his appeal.  That 
statement was sent to the RO following issuance of the March 
2005 supplemental statement of the case which provided him 
with the correct regulations governing his claim to reopen.  

Hence, the Board finds that the appellant was not prejudiced 
by VA's failure to issue the VCAA letters in the 
chronological order required by 38 U.S.C.A. § 5103(a).

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, including because the VCAA 
notice was not provided in the chronological order required 
by 38 U.S.C.A. § 5103(a), the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran contends that tuberculosis was brought about by 
his military service.  In the April 1958 RO decision, the 
claim was denied because service and post-service medical 
records were negative for evidence of tuberculosis.  In 
reaching its decision, the RO noted that while a December 
1957 chest x-ray showed minimal calcifications in the right 
hilar and parahilar, a VA examiner opined that the service 
entrance chest x-ray showed the same calcifications and that 
the calcifications had not changed since that time.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

While the regulation which defines the term "New and 
Material evidence" changed during the pendency of this 
appeal, the version applicable to the current appeal provides 
that "New and Material" evidence is evidence which has not 
been previously submitted, which is not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's April 1958 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in April 1958 consisted of service medical 
records, the veteran's written statements to the RO, VA 
examinations dated in May 1946, April 1951, and February 
1958, an undated newspaper article, a letter from Frank R. 
Crawford, M.D., dated in July 1947, a note from Dr. WM 
Lueders, Jr., dated in March 1951, a VA chest x-ray dated in 
April 1951, a chest x-ray from King's Daughter Hospital dated 
in December 1957, and a VA chest x-ray interpretation dated 
in April 1958.

As to the service medical records, they were negative for 
complaints, diagnoses, or treatment for tuberculosis.  
Specifically, at the veteran's June 1943 induction 
examination, his chest x-ray was reported to be acceptable.  
At a subsequent July 1943 examination, his chest x-ray was 
negative.  

While February 1944 treatment records note the veteran's 
complaints of weight loss, blood streaked sputum, fatigue, 
and night sweats, chest x-rays showed no evidence of active 
pulmonary tuberculosis.  Sputum tests dated in February and 
March 1944, were likewise negative.  The diagnosis was acute 
bronchitis.  

The veteran's January 1946 separation examination was 
negative for any evidence that the appellant suffered from 
tuberculosis.

As to the veteran's written statements to VA, he alleged that 
he was diagnosed and treated for tuberculosis while in the 
Navy and that a Doctor Forest Harper also treated him for 
tuberculosis following his separation from military service. 

The April 1951 VA chest x-ray showed calcifications in the 
right lung root but no evidence of active disease.

A December 1957 chest x-ray from King's Daughter Hospital 
showed a small bit of fibrosis and calcification extending 
out from the mid hilar region on the right.  It was opined 
that this no doubt represented a primary tuberculosis 
complex.

At the February 1958 VA examination, the veteran complained 
of moderate upper right chest pain for the last four to five 
years, frequent colds, frequent nasal congestion, as well as 
a chronic cough that produced 5 cubic centimeters of 
mucopurulent sputum daily.  He did not have a problem with 
dyspnea.  On examination, he was well developed and 
nourished, his chest had a normal configuration, and 
inspiration expansions were equal bilaterally.  He had no 
rales and a normal resonance.  Chest x-rays showed no changes 
since an April 1951 x-ray.  Sputum and cultures were 
negative.  The diagnosis was no active pulmonary tuberculosis 
or any other pulmonary disease.  It was opined that while 
chest x-rays showed minimal calcifications in the right hilar 
and parahilar regions, these calcifications were of no 
clinical significance.

In an April 1958 VA x-ray interpretation request, it was 
opined that pulmonary tuberculosis was shown on the veteran's 
induction examination film and that the lesions were of a 
primary type.  An advancement in the lesion was not 
demonstrated in subsequent service films, and comparative 
study of x-rays did not show an unstable lesion.  It was also 
opined that the "right hilar node calcification may be due 
to pulmonary tuberculosis or fungus infection.  Whatever it 
is, it was present on the induction film and there have not 
been any subsequent changes.  The lesion has no clinical 
significance." 

As to the newspaper article announcing the veteran's 
engagement, the letter from Dr. Crawford addressing his 
otitis media, and the note from Dr. Lueders addressing his 
vision, these documents are not relevant to the issue on 
appeal.  Likewise, the June 1946 and April 1951 VA 
examinations, which were negative for complaints or a 
diagnosis related to tuberculosis, are not relevant to the 
issue on appeal.  

Evidence received since the April 1958 RO denial consists of 
the veteran's and his representative's written statements to 
VA, personal hearing testimony, and voluminous private 
treatment records as well as some VA examination reports.

As to the written statements and oral testimony received from 
the veteran and/or his representative or wife, they contain 
their assertion that the appellant's current problems were 
caused by his military service.  

As to the voluminous medical evidence, which included VA 
examinations dated in May 1958, December 2002, and July 2004.  
It also included a May 1958 chest x-ray which again showed 
calcific deposits in the right hilum and parahilar areas that 
were incident to a previous disease, a December 1996 x-ray 
report which noted that the veteran's lungs were 
unremarkable, an April 1998 x-ray which showed stigmata of 
old granulomatous disease, and a November 1999 chest CT which 
did not show evidence of tuberculosis.  Also included were 
private treatment records from Shawnee Mission Medical 
Center, Psychiatric Professional Services, George Town Lab & 
X-ray, and Dr. Botts.  All of these records do not reveal a 
diagnosis of tuberculosis.  

Finally, the record includes a note from a Dr. Kashyap who, 
in an April 1998 letter, reported that an April 1998 chest x-
ray reveled evidence of an "old granulomatous disease.  [The 
veteran] gives history of Tuberculosis sometime in 1944.  
With the history and current x-ray studies, it is apparent 
that he continues to have evidence of old healed tuberculosis 
and this is considered inactive at the present time."

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection for 
tuberculosis may also be granted if the disorder was 
compensably disabling within three years of service 
separation.  38 C.F.R. §§ 3.307, 3.309 (2004).  Finally, 
service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With the above criteria in mind, the Board notes that there 
is no clinical evidence of the veteran ever having been 
diagnosed with tuberculosis while in military service.  There 
is no evidence of compensably disabling tuberculosis within 
three years of service discharge.  Moreover, a February 1958 
VA examiner opined that, while a December 1957 chest x-ray 
showed minimal calcifications in the right hilar and 
parahilar, the July 1943 chest x-ray taken on the veteran's 
entry into military service showed the same calcifications 
and that they had not changed since that time.

The only new evidence which suggests a contrary opinion is 
the report from Dr. Kashyap.  It is observed, however, that 
Dr. Kashyap's records pertaining to care provided the veteran 
do not show a diagnosis or treatment for tuberculosis.  More 
importantly, Dr. Kashyap's opinion is based on the 
appellant's own self reported history, and the Board is not 
required to accept evidence that is simply information 
recorded by a medical examiner which is unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Accordingly, Dr. Kashyap's opinion, which heavily relied on 
the veteran's unsubstantiated claim that he had been 
diagnosed with tuberculosis while in military service, cannot 
qualify as new and material evidence under 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

Therefore, the Board finds that the newly acquired evidence 
includes nothing more than a single doctor's recitation of 
the veteran's self reported, but unsubstantiated history that 
he had tuberculosis in-service and the claimant's, his 
representative, and his wife's claim that the appellant has 
tuberculosis and it was caused by his military service.  This 
evidence was available when the RO last decided the claim in 
April 1958.  

Importantly, the record still reveals no competent evidence 
of tuberculosis in-service, evidence of current tuberculosis, 
evidence that current tuberculosis is due to service, and/or 
evidence that the veteran's tuberculosis, which pre-existed 
military service, was aggravated therein.   See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
there).  Accordingly, the newly received evidence proves 
nothing that was not previously shown, i.e., the veteran 
continues to complain of problems due to a disability he 
believes is tuberculosis without either a current diagnosis 
of tuberculosis, an opinion that it is due to military 
service, or an opinion it was aggravated by military service.  
This is not new evidence within the context of 38 C.F.R. 
§ 3.156.  

As such, the benefit sought on appeal is denied.

With respect to the foregoing decision, because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

The application to reopen a claim of entitlement to service 
connection for tuberculosis is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


